                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


 Farnam Street Financial, Inc., a                           Civ. No. 21-424 (PAM/BRT)
 Minnesota corporation,

                      Plaintiff,

 v.                                                                              ORDER

 FabFad2020, Inc., a Delaware
 corporation,

                      Defendant.


       This matter is before the Court on Plaintiff’s Motion for Entry of Default Judgment

pursuant to Rule 55(b)(2) of the Federal Rules of Civil Procedure.

       Plaintiff Farnam Street Financial, Inc., filed this lawsuit on February 16, 2021, and

the summons was returned executed on February 22, 2021. (Docket No. 6.) Defendant

FabFad 2020, Inc., has not appeared and did not respond to the Complaint. The Clerk’s

Office entered default against Defendant on March 18, 2021. (Docket No. 9.)

       The Complaint (Docket No. 1) alleges that Defendant entered into an equipment

lease agreement with Plaintiff in December 2018. (Compl. ¶ 6.) Defendant committed to

leasing $312,000 worth of equipment for a period of 24 months, but as of the filing of the

Complaint had only selected $265,783.46 worth of equipment. The Complaint also alleges

that Defendant is obligated to pay $12,027.98 in “interim rent” for the equipment it

selected. (Id. ¶ 12.) Defendant had not paid its interim rent obligations for more than 18

months as of the filing of the Complaint. (Id. ¶ 15.) The total amount of damages Plaintiff
   claims is $545,370.74. (Id. ¶ 19.) The Complaint raises a claim for breach of contract,

   seeks a declaratory judgment that Plaintiff may keep Defendant’s security deposit of

   $12,733.96.

          The Court held a hearing on the Motion on June 2, 2021. Defendant did not appear

   at the hearing. Plaintiff has established that it is entitled to the default judgment it seeks.

   Accordingly, IT IS HEREBY ORDERED that:

          1.     Plaintiff’s Motion (Docket No. 12) is GRANTED;

          2.     The Clerk of Court is DIRECTED to enter judgment in favor of Plaintiff

                 Farnam Street Financial, Inc. and against Defendant FabFad2020, Inc., in the

                 amount of $576,807.84;

          3.     Plaintiff is entitled to retain the security deposit in the amount of $12,733.96;

                 and

          4.     Plaintiff is entitled to repossession of the following equipment leased to

                 Defendant:

 Manufacturer     MFG/Part #          Qty         Equipment Description             Serial Number
Framis Italia    MX-204              1       Weld and Cut Bonding Machine,         EG 412
                                             1100mm x 550mm x 1550mm,
                                             80Kg, including: Base Machine
                                             with 1 Heater, Spot Lamp, Drawer,
                                             Vertical Roll Support, Tensioner
                                             Metering Device, Silicone Rubber
                                             Wheel Group 17mm-35SH, 20mm
                                             Nozzle, Weld and Cut Device,
                                             Protection Screen, White Table
                                             with Beech Borders 120x60x4,
                                             Table Support Structure, Pedals,
                                             16A 3 Poles Socket, Tape Guide
                                             8x1mm, Tape Guide 10x1mm,
                                             Screwdriver 2.5, and Manual



                                                 2
Framis Italia   MX-208   1   Edge Binding Bonding Machine,      EG 414
                             1100mm x 550mm x 1550mm,
                             80Kg, including: Base Machine
                             with 1 Heater, Spot Lamp, Drawer,
                             Vertical Roll Support, Tensioner
                             Metering Device, Upper Silicone
                             Rubber Wheel Group 12mm-70SH,
                             Lower Silicone Rubber Wheel
                             14mm-70SH, Nozzle C-Binding,
                             Side Arm, Protection Screen, White
                             Table with Beech Borders
                             120x60x4, Table Support Structure,
                             Pedals, 16A 3 Poles Socket, Edge
                             Binding Guide 16mm, and Manual
Framis Italia   MX-210   1   Weld and Fold Bonding Machine,     EG 415
                             1100mm x 550mm x 1550mm,
                             80Kg, including: Base Machine
                             with 1 Heater, Spot Lamp, Drawer,
                             Vertical Roll Support, Tensioner
                             Metering Device, Silicone Rubber
                             Wheel Group 17mm-35SH, 30mm
                             Nozzle, Horizontal Arm, Protection
                             Screen, White Table with Beech
                             Borders 120x60x4, Table Support
                             Structure, Pedals, 16A 3 Poles
                             Socket, Folding Guide 5mm, Tape
                             Guide 10x1mm, Screwdriver
                             2.5mm, and Manual
Framis Italia   MX-211   1   Folding Joining Machine, 1100mm EG 413
                             x 550mm x 1550mm, 80Kg,
                             including: Base Machine with 2
                             Heaters, Spot Lamp, Drawer,
                             Shaped Rubber Wheel Group
                             24mm/12mm-35SH, Heat
                             Conveyor 30mm, 30mm Nozzle,
                             Horizontal Arm, Protection Screen,
                             White Table with Beech Borders
                             120x60x4, Table Support Structure,
                             Pedals, 16A 3 Poles Socket,
                             Folding Guide 8mm, and Manual




                                3
Framis Italia   MU 280              1   Ultrasonic Sewfree Sewing            UTSN043
                                        Machine with One 13mm Width
                                        Roller (EGR-015R), White Table
                                        with Beech Borders 120x60x4, and
                                        Pedals
Tukatech        1815                1   TUKAcut Laser, 220v Laser            HM-
                                        Cutting Machine with Automatic       SM1815W4190242
                                        Conveyor, 1800mm W x 1500mm
                                        L Working Area, 120w Laser
                                        Power, 20mm Lens, C02 Laser
                                        Tube, (2) Exhausting Kits, (3)
                                        Mirrors, and Industry Chiller
                                        (CW5000)
Tukatech                            1   TUKAcad Professional Edition
                                        Software License
JK Group        MSJP44HDS8C         1   JP4 Printer, Impress 4180, 4 Print   3498/17
                                        Heads, 8 Color Printer, 260 sqm/h
                                        Max. Speed (Double CMYK), Max.
                                        Speed (8 Single Colors), 600 x 600
                                        dpi Printing Resolution, 16 Gray
                                        Levels, 4 to 72pl Drop Size, and
                                        180-320 cm Printing Width
JK Group        M501610K005000      1   Digistar K-One Ink, Black, 5 KG
JK Group        M501651K005000      1   Digistar K-One Ink, Cyan, 5 KG
JK Group        M501630K005000      1   Digistar K-One Ink, Magenta, 5 KG
JK Group        M501615K005000      1   Digistar K-One Ink, Yellow, 5 KG
JK Group        M501601K005000      1   Digistar K-One Cleaner, 5 KG
JK Group        KU45113             4   Main Tank


    LET JUDGMENT BE ENTERED ACCORDINGLY.


    Dated: Thursday, June 3, 2021              s/ Paul A. Magnuson
                                               Paul A. Magnuson
                                               United States District Court Judge




                                           4
